DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/28/2020 in which claims 
1 and 16 are currently amended while claim 17 has been canceled. By this amendment, claims 1-16 and 18 are now pending in the application.
Acknowledgement is made of supplementary abstract filed on 02/03/2021.
Response to Arguments
The objection to the drawings along with the 112(b) rejection have been withdrawn in view of the amendments.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/26/2021 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
Claims 1-16, and 18 are allowed over the prior art of record. Reasons for allowance were already given in office action paper No./mail date 20201009. The art filed in IDS of 01/26/2021 along with the art of record fail to teach or reasonably suggest, in the claimed combination, a charging circuit having a switching configuration in which, at least n-1 third switches, wherein a first connection of the k-th third switch is connected … to the first pole connection of the k-th electrical energy storage unit and a second connection of the k-th third switch is connected … to the second pole connection of the k+1- th electrical energy storage unit, where n >1 and i <=n, 
Claims 2-16, 18 depend either directly or indirectly from claim 1 and therefore are allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859
January 29, 2021